DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Claims 1-20 are pending with claims 1, 19-20 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claim 1-2 and 5-8 and 11 and 15-20 under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (WO 2017/210393 A1) is withdrawn in light of Applicant’s amendment to the claims requiring a minimum of 5% antioxidant.
The rejection of claims 3-4, 9-10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (WO 2017/210393 A1) in view of Stretanski et al. (US20090203817A1) is withdrawn.
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Applicants urge that Stretanski et al. (US20090203817A1) do not teach particulate and thus is non-analogous art.  In response, this is not found convincing because Stretanski et al. teach their copolymer applied to spandex fiber is a crystalline solid in general (see [0119], page 17).  
Accordingly the claims as presented for examination are addressed below.
Claim Rejections - 35 USC § 103
Claims 1, 5-15, 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) in light of JEFFAMINE ED900 MSDS (pdf attached).
Akechi (US 2016/0273157 A1) teach a fabric treatment composition comprising  coating speckles comprising 5% of an antioxidant [0047-0048].  There is no polyvinyl alcohol which teaching encompasses the language to less than about 20% PVA, and there is no teaching of diacyl peroxide thus encompassing the language wherein the first particle is free of diacyl peroxide.
Akechi teach their resin is water-soluble [see 0032] and [0033] describes the water soluble carriers encompassing instant claim 5 and 19-20.
Akechi teaches tradename JEFFAMINE ED900 polyetheramine is an aliphatic polyether diamine derived from a propylene oxide capped polyethylene glycol encompassing the limitations of claim 6.  See the attached JEFFAMINE ED900 MSDS.

	Akechi teaches dyes in [0028] encompassing claim 15.  [0034] teaches water in the claimed amounts of claim 17. 
	Akechi teaches the resin composition applied to the one side of the textile is 0.1 to 10 g/m in terms of a mass after drying encompassing the 0.1mg to about 5000mg range recited by claim 18. See [0013].
	Akechi do not exemplify the claimed 5% antioxidant as is required by independent claims 1, 19 and 20.
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed 5% antioxidant as is required by independent claims 1, 19 and 20 because Akechi guide one of ordinary skill to include an antioxidant in an amount of 5 parts by mass relative to 100 parts by mass of the resin to prevent heat deterioration of the resin and to reduce a change in air permeability after heat treatment in general.  See [0047-0048].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) as applied to claims 1, 5-15 and 17-20 above and further in view of Stretanski et al. (US2009203817A1).
	Akechi (US 2016/0273157 A1) is relied up on as set forth above.  However, Akechi does not teach the phenol of claims 2-4.  
	In the analogous art, Stretanski et al. (US2009203817A1) teach a crystalline solid composition [0119] comprising the phenol in [0057] within the claimed amount in 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hindered phenols of Akechi  with the claimed phenol as recited by claims 2-4 because Stretanski et al. (US2009203817A1) teach an analogous particulate treatment composition comprising 5 g (20mmol) of the claimed phenol and teach 0.01 to 10% nonyl phenol nonionic surfactants [0072-0073] is an advantageous amount to make a stabilized particulate.  One of ordinary skill in the art is motivated to combine the teachings of Akechi (US 2016/0273157 A1) with Stretanski et al. (US2009203817A1) since both are in the analogous art of particulate fabric treatment compositions.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) as applied to claims 1, 5-15 and 17-20 above and further in view of Zerhusen et al. (WO 2017/210393 A1).  
	Akechi (US 2016/0273157 A1) is relied up on as set forth above.  However, Akechi does not teach the perfume fragrance of claim 16.
In the analogous art of treating fabric with particulate carriers, Zerhusen et al. (WO 2017/210393 A1) teach a composition comprising: (i) a plurality of first particles comprising: about 30% to about 98% by weight of said first particles a water soluble first carrier and perfume carried by said first carrier; and (ii) a plurality of second particles comprising: about 30% to about 98% by weight of said second particles a water soluble second carrier.  See claim 1 And example 1. Page 36. 

It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akechi  with the claimed perfume because Zerhusen et al. (WO 2017/210393 A1) suggest to one of ordinary skill in the art a similar formulation of a plurality of different particles having different formulations can include the claimed perfume along with the same water soluble carrier with an antioxidant and surfactant as taught by Akechi.  One of ordinary skill is motivated to combine the teachings of Akechi with that of Zerhusen since both are in the analogous fabric treatment art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761